Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to claim 20, the previous rejection under 35 U.S.C. 101 is hereby withdrawn.
Independent claim 1 has been amended to recite “wherein the physical layer information comprises a beta-offset indicator, or the information field comprises a beta-offset indication field, wherein in the case that the feedback information is carried in or reused by the PSSCH scheduled by the SCI, the beta-offset indication field or the beta-offset indicator is used to indicate a beta-offset configuration used for bit mapping of the PSSCH; or in the case that a value comprised in the beta-offset indication field or the beta-offset indicator belongs to a first predefined sub-space, the beta-offset indication field or the beta-offset indicator is used to indicate that the feedback indication field comprises a feedback bit and indicate the beta-offset configuration used for the bit mapping of the PSSCH.”  Independent claims 11 and 20 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Hu et al. (US 2020/0305176) teaches transmitting Sidelink Control Information (SCI) through a Physical Sidelink Control Channel (PSCCH) of a sidelink, wherein the SCI comprises an information field, and the information field is used to indicate physical layer information of the sidelink (“The SA 601 and/or the control feedback 608 may be implemented by sidelink control information (SCI)” – See [0146]; “the control feedback 608 (e.g., a HARQ feedback, particularly a HARQ-ACK) for the SL data transmission 304 may be transmitted on the PSCCH” – See [0157]; Feedback information is transmitted via sidelink control information (SCI) through a PSCCH), “Alternatively or in addition to a HARQ feedback 608, the control feedback 608 may comprise other feedback information, e.g., a channel state information (CSI, e.g., a CSI report) and/or a transmit power recommendation. The control feedback 608 can comprise any feedback information to support the SL unicast transmission, to assist a MIMO transmission scheme, for transmission mode selection and/or to enable fast automatic gain control (AGC) settling, etc.” – See [0164]; The SCI includes an information field used to indicate physical layer information such as CSI reports, HARQ feedback, etc.).  Hu does not teach that in the case that the feedback information is carried in or reused by the PSSCH scheduled by the SCI, a beta-offset indication field or a beta-offset indicator is used to indicate a beta-offset configuration used for bit mapping of the PSSCH; or in the case that a value comprised in the beta-offset indication field or the beta-offset indicator belongs to a first predefined sub-space, a beta-offset indication field or a beta-offset indicator is used to indicate that the feedback indication field comprises a feedback bit and indicate the beta-offset configuration used for the bit mapping of the PSSCH.
Lee et al. (US 2020/0163155) also teaches transmitting sidelink control information (“The UE 1 may transmit sidelink control information (SCI) to UE 2 through a physical sidelink control channel (PSCCH)” – See [0065]).  However Lee does not teach that physical layer information included in the SCI comprises a beta-offset indicator, or the information field comprises a beta-offset indication field.  Thus, Lee also does not teach “in the case that the feedback information is carried in or reused by the PSSCH scheduled by the SCI, the beta-offset indication field or the beta-offset indicator is used to indicate a beta-offset configuration used for bit mapping of the PSSCH or in the case that a value comprised in the beta-offset indication field or the beta-offset indicator belongs to a first predefined sub-space, the beta-offset indication field or the beta-offset indicator is used to indicate that the feedback indication field comprises a feedback bit and indicate the beta-offset configuration used for the bit mapping of the PSSCH.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478